Citation Nr: 0024557	
Decision Date: 09/14/00    Archive Date: 09/21/00

DOCKET NO.  97-32 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for labyrinthitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran served on active duty from September 1946 to 
November 1949, from October 1954 to June 1959, from July 1959 
to June 1974, from June 1977 to September 1977, and from May 
1979 to September 1979.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas.  


REMAND

Every veteran shall be taken to have been 
in sound condition when examined, 
accepted, and enrolled for service, 
except as to defects, infirmities, or 
disorders noted at the time of 
examination, acceptance, and enrollment, 
or where clear and unmistakable evidence 
demonstrates that the injury or disease 
existed before acceptance and enrollment 
and was not aggravated by such service. 

38 U.S.C.A. § 1111 (emphasis added); 

In Crowe v. Brown, 7 Vet. App. 238, 245 (1994), the United 
States Court of Appeals for Veterans Claims (Court) noted 
that under 38 U.S.C.A. § 1111 and 38 C.F.R. § 3.304(b) the 
presumption of soundness may be rebutted by clear and 
unmistakable evidence that an injury or disease existed prior 
to service.  The burden of proof is on VA to rebut the 
presumption by producing clear and unmistakable evidence that 
the veteran's disability existed prior to service.  (Emphasis 
added.)  That is, the standard which must be met, as required 
by law and regulation is clear and unmistakable evidence.  
See also Adams v. West, No. 99-575 (U.S. Vet. App. May 1, 
2000).  

In August 1999, the Board remanded the case to the RO with 
instructions to prepare a decision which complies with the 
decisions of the Court.  The RO was to specifically address 
the standard which required clear and unmistakable evidence 
that the veteran's disability existed prior to service.  In 
February 2000, the RO issued a supplemental statement of the 
case which stated that labyrinthitis was determined to have 
preexisted service.  The RO did not address the clear and 
unmistakable evidence standard.  The brief comment that 
labyrinthitis was determined to have preexisted service does 
not meet the legal standard of the statute law, regulations, 
and case law.  

The case is REMANDED to the RO for the following:   

The RO should address the issue of 
service connection and prepare a decision 
document that complies with decisions of 
the Court.  We assume that the RO has 
determined that the disorder preexisted 
service.  Specifically, the RO must 
establish that the disorder clearly and 
unmistakably preexisted service (rather 
that the evidence tends to establish).  
If it is determined that the disorder 
preexisted service, the RO must determine 
whether there was aggravation.  The 
decision should reference the service 
medical records, including the June 1977 
examination noting the veteran's report 
of dizziness since March 1977.  

Thereafter, in accordance with the current appellate 
procedures, the case should be returned to the Board for 
completion of appellate review.  The Board intimates no 
opinion as to the ultimate outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




